                                                               Case 2:20-cv-01939-KJD-DJA Document 23
                                                                                                   22 Filed 09/09/21
                                                                                                            09/08/21 Page 1 of 3




                                                           1    FISHER & PHILLIPS LLP
                                                                SCOTT M. MAHONEY, ESQ.
                                                           2    Nevada Bar No. 1099
                                                                300 S. Fourth Street
                                                           3
                                                                Suite 1500
                                                           4    Las Vegas, NV 89101
                                                                Telephone: (702) 252-3131
                                                           5    E-Mail Address: smahoney@fisherphillips.com
                                                                Attorney for Defendants, Station Casinos LLC
                                                           6    And NP Red Rock LLC
                                                           7
                                                                                     UNITED STATES DISTRICT COURT
                                                           8
                                                                                               DISTRICT OF NEVADA
                                                           9
                                                                JOSHUA HUSOK,                       )            Case No.: 2:20-cv-01939-KJD-DJA
                                                          10                         Plaintiff,     )
                                                                                                    )            STIPULATION AND ORDER TO
                                                          11           vs.                          )            EXTEND SCHEDULING ORDER
                                                                                                    )            DEADLINES
FISHER & PHILLIPS LLP




                                                          12
                        300 S Fourth Street, Suite 1500




                                                                STATION CASINOS, LLC, a Nevada      )                   (Third Request)
                          Las Vegas, Nevada 89101




                                                          13    Limited Liability Company; NP RED   )
                                                                ROCK, LLC, d/b/a RED ROCK           )
                                                          14    CASINO, RESORT AND SPA, a           )
                                                                Nevada Limited Liability Company;   )
                                                          15    ROE Business Organizations I-X; and )
                                                                DOE INDIVIDUALS I-X, Inclusive,     )
                                                          16                                        )
                                                          17                       Defendants.      )
                                                                __________________________________ )
                                                          18
                                                                        The parties, by and through their respective counsel hereby stipulate to extend
                                                          19
                                                                the Scheduling Order deadlines in this case as follows:
                                                          20

                                                          21            Discovery Deadline                           November 30, 2021

                                                          22            Dispositive Motion Deadline                  December 30, 2021

                                                          23            Joint Pretrial Order                         January 31, 2022 or 30 days
                                                                                                                     from the ruling on a
                                                          24                                                         dispositive motion

                                                          25            This is the third request for an extension of these deadlines. The parties provide
                                                          26
                                                                the following information regarding the proposed extension of the discovery deadline.
                                                          27

                                                          28

                                                                                                           -1-
                                                                FP 41580150.1
                                                               Case 2:20-cv-01939-KJD-DJA Document 23
                                                                                                   22 Filed 09/09/21
                                                                                                            09/08/21 Page 2 of 3




                                                           1                                 Discovery Completed to Date

                                                           2            The parties have served their Initial Disclosures and supplements thereto.
                                                           3
                                                                Defendants have served interrogatories and requests for production and Plaintiff has
                                                           4
                                                                responded. Plaintiff has served two sets of interrogatories and two sets of requests for
                                                           5
                                                                production and Defendants have responded. Jennifer Johnson has been deposed. Rita
                                                           6
                                                                Oliveri and Kiernia Jimenez-Milan were deposed June 28. Plaintiff was deposed on
                                                           7

                                                           8    July 12, but his cross-examination needs to be completed because Plaintiff’s counsel

                                                           9    had a flare-up of a medical condition that caused the deposition to stop.           The
                                                          10    depositions of Antonio Nunez, Tia Campbell, Betty Martin, Jesus Garcia, Nyemma
                                                          11
                                                                Demmons and Stacy King are scheduled for September 13, 15 and 22.
FISHER & PHILLIPS LLP




                                                          12
                        300 S Fourth Street, Suite 1500




                                                                                        Remaining Discovery to Be Completed
                          Las Vegas, Nevada 89101




                                                          13
                                                                        After the depositions above are completed, a few other depositions will remain
                                                          14

                                                          15    to be done, along with any Rule 30(b)(6) deposition topics, and possible related written

                                                          16    discovery.

                                                          17          Reasons Discovery Could Not Be Completed Within the Existing Deadline
                                                          18
                                                                        In addition to both counsel having the usual assortment of depositions, motions,
                                                          19
                                                                hearings, mediations and appellate work in other cases, Plaintiff’s counsel remains
                                                          20
                                                                preoccupied with the considerable ongoing health problems of an elderly parent.
                                                          21
                                                                Plaintiff’s counsel also has her own serious health condition with flare-ups that
                                                          22

                                                          23    presently impacts her ability to work at times. Among other things, this condition

                                                          24    presently necessitates that depositions not be scheduled on consecutive days.

                                                          25    ///
                                                          26
                                                                ///
                                                          27
                                                                ///
                                                          28

                                                                                                          -2-
                                                                FP 41580150.1
                                                               Case 2:20-cv-01939-KJD-DJA Document 23
                                                                                                   22 Filed 09/09/21
                                                                                                            09/08/21 Page 3 of 3




                                                           1                         Proposed Dates for Completion of Discovery

                                                           2            The parties believe they will be able to complete discovery by the proposed new
                                                           3
                                                                date of November 30, 2021.
                                                           4
                                                                  FISHER & PHILLIPS                             KEMP & KEMP
                                                           5

                                                           6      By:/s/Scott M. Mahoney                        By:/s/Victoria L. Neal
                                                                  Scott M. Mahoney, Esq.                        Victoria L. Neal, Esq.
                                                           7
                                                                  300 S. Fourth Street #1500                    7435 W. Azure Drive #110
                                                           8      Las Vegas. NV 89101                           Las Vegas, NV 89130
                                                                  Attorney for Defendants                       Attorney for Plaintiff
                                                           9
                                                                                                     IT IS SO ORDERED:
                                                          10

                                                          11                                         ______________________________________
                                                                                                     UNITED STATES MAGISTRATE JUDGE
FISHER & PHILLIPS LLP




                                                          12
                        300 S Fourth Street, Suite 1500




                                                                                                            September 9, 2021
                                                                                                     Dated:__________________________
                          Las Vegas, Nevada 89101




                                                          13

                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                          -3-
                                                                FP 41580150.1
